DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
With regard to claim 1 and similar claims in substance, Applicant states, “In particular, and among other things, even assuming that Zhu teaches reducing backlight in areas of the display device outside of a reflection area that reflects light to a user’s eyes, such that the luminance in the reflection area of the display device is higher than the luminance in other areas of the display device, Applicant submits that a person of ordinary skill in the art would not have sought to combine this teaching with the disclosure of Kim because Kim attempts to adjust luminance such that the user feels a uniform luminance.” However, the combination of Zhu’s reduction in backlight for areas of a display outside a reflection area would not interfere with Kim’s attempt to adjust luminance such that the user feels a uniform luminance since the areas outside of a reflection area would not be perceived by the user while the reflection area that is perceived by the user can have adjusted luminance. Furthermore, Zhu (Paragraph 0058) discloses that a reduction in current to backlights for areas outside the reflectance area can be achieved which would result in the benefit of a reduction in power .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-10, 13, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0205391 A1) in view of Zhu (US 2019/0205081 A1).
Regarding claim 1, Kim discloses a method for dynamically adjusting image characteristics in real-time for a user in a system , the method comprising: - determining in real-time a dynamic user position facing one or more fixed display screens; (Paragraph 0126, detecting the location of a user with respect to a display module where it is obvious that if the display does not move its screen can be understood to be fixed)(Paragraphs 0137-0138, dividing the display into a number of areas with luminance variation of an input video when the location of the user is determined to be in a central area of the display)	- displaying the calibrated stream of images onto the one or more fixed display screens (Figure 7 and paragraphs 0138-0140, the areas of the display have differing luminance levels for the input video).	Kim does not clearly disclose - determining in real-time a relative view angle between the dynamic user position and the one or more fixed display screens; reducing in real-time, taking into account the relative view angle, luminance of one or more zones outside of a field of view defined for the user thereby improving image contrast in the plurality of zones in the stream of images.	Zhu discloses - determining in real-time a relative view angle between the dynamic user position and the one or more fixed display screens; (Paragraph 0010, determining an area of the display device that reflects light to a user’s eyes where it is obvious to one of ordinary skill in the art that the user’s viewing angle is the area where light can be perceived)	reducing in real-time, taking into account the relative view angle, luminance of one or more zones outside of a field of view defined for the user thereby improving image contrast in the plurality of zones in the stream of images (Paragraph 0010 and 0058, adjusting the luminance of the display device such that the luminance in the area of the display device is higher than the luminance in other areas of the display device where the adjusting can include reducing the luminance by controlling the backlight).	Zhu’s technique of reducing the backlight of areas that do not reflect light into a user’s eyes would have been recognized by one of ordinary skill in the art to be applicable to the adjustment of luminance for a display based on a user position of Kim and the results would have been predictable in the adjustment of luminance for a display based on a position of a user such that the luminance for areas that are visible to a user have higher luminance by reducing the luminance for areas of the display that do not reflect light into the user’s eyes. Therefore, the claimed subject matter would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Zhu discloses wherein adjusting in real-time the luminance of the plurality of zones in the stream of images is further performed taking into account the relative view angle (Paragraph 0010, adjusting the luminance based on what areas reflect light into the user’s eyes).
Regarding claim 5, Kim discloses wherein the plurality of zones comprises at least one non-blend zone on a single screen of the one or more fixed display screens (Paragraph 0124, certain areas can be dark).
Regarding claim 8, Kim discloses wherein the stream of images comprises at least a second stream of images discernible in the stream of images by a second user, the method further comprising: determining in real-time a second dynamic user position facing the one or more fixed display screens; and adjusting in real-time, taking into account the second dynamic user position, luminance of the plurality of zones in the (Figure 14 and paragraph 0178-0179, detecting the locations of multiple users and adjusting the luminance of the input video where it is obvious to one of ordinary skill in the art that a second stream of images can be a subset of the input video, such as a different time frame within the input video).
Regarding claims 9 and 20, similar reasoning as discussed in claim 1 is applied. Kim further discloses one or more hardware processors configured by machine-readable instructions and a non-transitory computer-readable storage medium having instructions stored thereon (Figure 3 and 0058, controller with a memory storing a program).
Regarding claim 10, similar reasoning as discussed in claim 2 is applied.
Regarding claim 13, similar reasoning as discussed in claim 5 is applied.
Regarding claim 16, Kim discloses a dedicated image generator module for computing the stream of images (Paragraph 0089, video decoder).
Regarding claim 17, similar reasoning as discussed in claim 8 is applied.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0205391 A1) in view of Zhu (US 2019/0205081 A1) and further in view of Oike (US 2019/0124307 A1).
Regarding claim 4, Kim in view of Zhu discloses all limitations as discussed in claim 1.	Kim in view of Zhu does not clearly disclose wherein displaying the calibrated stream of images onto the one or more fixed display screens is performed using a plurality of projectors and wherein the plurality of zones comprises a blend zone on the (Paragraph 0040) where the projectors can also have an overlapping area (Paragraph 0075).	Oike’s technique for adjusting the luminance of an image for multiple projectors would have been recognized by one of ordinary skill in the art to be applicable to the adjusting of luminance of an image based on a position of a user of Kim in view of Zhu and the results would have been predictable in the adjusting of luminance of an image for multiple projectors based on the position of a user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, similar reasoning as discussed in claim 4 is applied.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0205391 A1) in view of Zhu (US 2019/0205081 A1) and further in view of Kawashima (US 2018/0033399 A1).
Regarding claim 6, Kim in view of Zhu discloses all limitations as discussed in claim 1.	Kim in view of Zhu does not clearly disclose adjusting in real-time, taking into account the dynamic user position, color properties of the plurality of zones in the stream of images computed for display on the one or more fixed display screens.	Kawashima discloses a change in chromaticity based on a viewing angle (Figure 20A and paragraph 0366).
Regarding claim 14, similar reasoning as discussed in claim 6 is applied.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0205391 A1) in view of Zhu (US 2019/0205081 A1) and further in view of Gaetje et al. (US 2017/0163900 A1).
Regarding claim 18, Kim in view of Zhu discloses all limitations as discussed in claim 9.	Kim in view of Zhu does not clearly disclose wherein image polarization is used to ensure discernibility in the stream of images.	Gaetje discloses polarizing pixels in a video stream in order to interleave two different content streams (Paragraph 0040) that can be viewed by multiple users (Figure 1B).	Gaetje’s technique of polarizing pixels in a video stream would have been recognized by one of ordinary skill in the art to be applicable to the display of a video stream with adjusted luminance of Kim in view of Zhu and the results would have been predictable in the display of a polarized input video stream with adjusted luminance by .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0205391 A1) in view of Zhu (US 2019/0205081 A1) and further in view of Ireland et al. (US 2018/0286125 A1).
Regarding claim 19, Kim in view of Zhu discloses all limitations as discussed in claim 9.	Kim in view of Zhu does not clearly disclose an instrument module comprising at least one physical interface element to the user; - the one or more hardware processors being further configured by machine-readable instructions to: load a simulation model from at least one simulation database for generating the stream of images; manage a computer simulation by computing the simulation model from inputs obtained from the instrument module and a plurality of simulation parameters of the computer simulation.	Ireland discloses a flight simulator that displays (Paragraph 0084) a stream of images using model data from a database (Paragraph 0100) with a tangible instrument panel (Paragraph 0083).	Ireland’s flight simulator that displays a stream of images on a display would have been recognized by one of ordinary skill in the art to be applicable to the adjusting of luminance in an input video of Kim in view of Zhu based on a user position and the results would have been predictable in the adjusting of luminance in a stream of images for a flight simulator based on a user position. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art does not clearly disclose the method of claim 1 further comprising acquiring luminance samples from a plurality of expected user positions in the system and wherein adjusting the luminance in real-time is performed considering one or more of the acquired luminance samples, wherein determining in real-time the dynamic user position is performed by interpolating the dynamic user position between two or more sampled view angles.
Regarding claim 15, similar reasoning as discussed in claim 1 is applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613